DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Reference #509 in Figure 62.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

EXAMINER’S AMENDMENT
	Authorization for the Examiner’s amendment was given by Shannon Lam on 8/12/2022. 
Claims 34, 48 and 49 have been amended as follows:
34. (Currently Amended) An interface for use in providing positive pressure respiratory therapy, the interface comprising: 
a mask assembly comprising a mask seal and a mask base, the mask seal being secured to the mask base, 
the mask base comprising an inlet opening and a rear peripheral region, 
the mask seal comprising: 
a front peripheral region having a front opening, the front peripheral region directly secured to the rear peripheral region of the mask base, 
an oral opening and at least one nasal opening; 
support regions and a ballooning or flexing region in an upper portion of the mask seal, the support regions being more rigid than the ballooning or flexing region, 
lower corner reinforcements and a flexing chin region formed in between the lower corner reinforcements, the lower corner reinforcements being stiffer than the flexing chin region, so that the mask seal has a variety of rigidities or degrees of flexibility to enhance the conformability of the mask seal with a user's face, wherein when the mask seal is secured to the mask base, each lower corner reinforcement extends from the rear peripheral region of the mask base to a face contacting side of the mask seal; and
a first paddle and a second paddle, the paddles extending generally upward from an upper surface of the mask seal, the first and second paddles together with the upper surface defining a valley for accommodating at least a tip of a nose of the user such that the upper surface underlies the nose, the upper surface comprising at least a portion of at least one nasal opening, 
wherein the support regions are located on forward-facing surfaces of the first and second paddles; 
wherein the mask seal extends into a recess at the rear peripheral region of the mask base. 
48. (Currently Amended) The interface as claimed in claim 34, wherein the mask seal comprises a transitional framework that connects the ballooning or flexing regions, support region, chin region, and the lower corner reinforcements. 
49. (Currently Amended) The interface as claimed in claim 34, wherein an upper surface of the mask seal extends rearward to a lip of the mask seal, the lip encircling the oral opening defined within the mask seal, wherein the upper surface in the vicinity of the lip underlies the user's nose and the lip seals against an upper lip region of the user's face just above the vermilion border.   

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance:
Regarding independent claim 34, Ho et al. (US 2007/0125385 A1) the closest prior art of record, discloses a patient interface comprising a mask seal secured to a mask base, further comprising both an oral and nasal opening, a ballooning or flexing region in the upper portion of the mask seal (nasal interface of seal member 1154 comprises a flexible peripheral wall 1160, Figure 39 and Paragraph 0104), a support portion (rigid band 1162), a first and second paddle accommodating a user’s nose (left and right sides of nasal interface 1158, Figure 40). However, although Ho teaches the mask base being attached to the mask seal, the two components are attached via a mounting ring, therefore not directly secured to one another, as the amended claim requires. Additionally, although Ho provides a general teaching that reinforcing ribs could be coupled to the seal member to all or some regions of the seal (Paragraph 0118), Ho is silent on providing lower corner reinforcements that extend from the rear peripheral region of the mask base to a face contacting side of the mask seal, such that the mask seal extends into a recess at the rear peripheral region of the mask base, as the claim requires.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B LEDERER whose telephone number is (571)- 272-7427.  The examiner can normally be reached on Monday - Friday, 7:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on (571)-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH B LEDERER/Examiner, Art Unit 3785                       

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785